Case 3:19-cv-01226-L-AHG Document 61 Filed 09/02/20 PageID.8153 Page 1 of 15



 1   XAVIER BECERRA
     Attorney General of California
 2   MARK BECKINGTON
     Supervising Deputy Attorney General
 3   JENNIFER E. ROSENBERG
     Deputy Attorney General
 4   State Bar No. 275496
      300 South Spring Street, Suite 1702
 5    Los Angeles, CA 90013
      Telephone: (213) 269-6617
 6    Fax: (916) 731-2124
      E-mail: Jennifer.Rosenberg@doj.ca.gov
 7   Attorneys for Defendants Xavier Becerra, in
     his official capacity as Attorney General of
 8   the State of California, and Luis Lopez,
     in his official capacity as Director of
 9   the Department of Justice Bureau of
     Firearms
10
                      IN THE UNITED STATES DISTRICT COURT
11
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12
13
14
15   Matthew Jones, et al.,                    3:19-cv-01226-L-AHG
16                                 Plaintiffs, CERTIFICATE OF SERVICE
17               v.                            Dept:     5B
18                                             Judge:    The Honorable M. James
     Xavier Becerra, in his official                     Lorenz and Magistrate
19   capacity as Attorney General of the                 Judge Alison H. Goddard
     State of California, et al.,
20                                           Action
                                 Defendants. Filed:      July 1, 2019
21
                                               Second Amended Complaint
22                                             Filed:   November 8, 2019
23
24
25
26
27
                                       CERTIFICATE OF SERVICE (3:19-cv-01226-L-AHG)
28
Case 3:19-cv-01226-L-AHG Document 61 Filed 09/02/20 PageID.8154 Page 2 of 15



 1                DECLARATION OF SERVICE BY E-MAIL and U.S. Mail
 2
 3   Case Name: Matthew Jones, et al. v. Xavier Becerra, et al
     Case No.: 3:19-cv-01226-L-AHG
 4
 5   I declare:
 6
     I am employed in the Office of the Attorney General, which is the office of a
 7   member of the California State Bar, at which member's direction this service is
     made. I am 18 years of age or older and not a party to this matter. I am familiar
 8
     with the business practice at the Office of the Attorney General for collection and
 9   processing of correspondence for mailing with the United States Postal Service. In
     accordance with that practice, correspondence placed in the internal mail collection
10
     system at the Office of the Attorney General is deposited with the United States
11   Postal Service with postage thereon fully prepaid that same day in the ordinary
     course of business.
12
13   On September 2, 2020, I served the attached NOTICE OF NEW AUTHORITY
14   IN SUPPORT OF DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
     MOTION FOR PRELIMINARY INJUNCTION by placing a true copy thereof
15   enclosed in a sealed envelope, in the internal mail system of the Office of the
16   Attorney General, addressed as follows:

17   John W. Dillon, Esq.
18   DILLON LAW GROUP APC
     2647 Gateway Road, Suite 105 No. 255
19   Carlsbad, CA 92009
20   E-mail: JDillon@Dillonlawgp.com

21   A true copy of the document was also transmitted to Mr. Dillon via electronic mail
22   on September 1, 2020.

23   I declare under penalty of perjury under the laws of the State of California and the
24   United States of America the foregoing is true and correct and that this declaration
     was executed on September 2, 2020, at Los Angeles, California.
25
26                Veronica Sawers
                     Declarant                 1                Signature
27
                                        CERTIFICATE OF SERVICE (3:19-cv-01226-L-AHG)
28
Case 3:19-cv-01226-L-AHG Document 61 Filed 09/02/20 PageID.8155 Page 3 of 15




                      ATTACHMENT A
Case 3:19-cv-01226-L-AHG Document 61
                                  60 Filed 09/02/20
                                           09/01/20 PageID.8156
                                                    PageID.8141 Page 4
                                                                     1 of 15
                                                                          12



 1   XAVIER BECERRA
     Attorney General of California
 2   MARK BECKINGTON
     Supervising Deputy Attorney General
 3   JENNIFER E. ROSENBERG
     Deputy Attorney General
 4   State Bar No. 275496
       300 South Spring Street, Suite 1702
 5     Los Angeles, CA 90013
       Telephone: (213) 269-6617
 6     Fax: (916) 731-2124
       E-mail: Jennifer.Rosenberg@doj.ca.gov
 7   Attorneys for Defendants Xavier Becerra, in
     his official capacity as Attorney General of
 8   the State of California, and Luis Lopez,
     in his official capacity as Director of
 9   the Department of Justice Bureau of
     Firearms
10
                       IN THE UNITED STATES DISTRICT COURT
11
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12
13
14
15   Matthew Jones, et al.,                         3:19-cv-01226-L-AHG
16                                  Plaintiffs, NOTICE OF NEW AUTHORITY
                                                IN SUPPORT OF DEFENDANTS’
17                v.                            OPPOSITION TO PLAINTIFFS’
                                                MOTION FOR PRELIMINARY
18                                              INJUNCTION
     Xavier Becerra, in his official
19   capacity as Attorney General of the        Dept:    5B
     State of California, et al.,
20                                              Judge:   The Honorable M. James
                                  Defendants.            Lorenz and Magistrate
21                                                       Judge Alison H. Goddard
22                                                  Action
                                                    Filed:        July 1, 2019
23
                                                    Second Amended Complaint
24                                                  Filed:   November 8, 2019
25
26
          Defendants Xavier Becerra (in his official capacity as Attorney General of the
27
     State of California) and Luis Lopez (in his official capacity as Director of the
28
                                                  1
             Notice of New Authority in Support of Defendants’ Opposition to Plaintiffs’ Motion for
                                                   Preliminary Injunction (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 61
                                  60 Filed 09/02/20
                                           09/01/20 PageID.8157
                                                    PageID.8142 Page 5
                                                                     2 of 15
                                                                          12



 1   Department of Justice Bureau of Firearms) submit this notice of new authority in
 2   support of their Opposition to Plaintiffs’ Motion for Preliminary Injunction. ECF
 3   No. 25. On August 31, 2020, a federal district court for the Western District of
 4   Washington upheld as constitutional a set of firearms age restrictions substantially
 5   similar to the age restrictions challenged in this matter. See Mitchell v. Atkins, No.
 6   C19-5106-RBL, 2020 WL 5106723 (W.D. Wash. Aug. 31, 2020) (addressing a
 7   statute prohibiting those under 21 from purchasing semi-automatic rifles, and
 8   barring 18- to 20-year-olds from possessing semi-automatic rifles except in
 9   enumerated circumstances, such as in the home, for sport shooting, or for hunting).
10        Mitchell is relevant to each step of the Second Amendment analysis in this
11   matter. See ECF No. 25, at 5-18, 22-26. Applying controlling Ninth Circuit law,
12   the Mitchell court upheld the Washington age restriction statute at both steps of the
13   Second Amendment analysis. First, after canvassing historical restrictions on
14   access to firearms for those under the age of 21, the court concluded that there is a
15   “long-held tradition of restricting certain firearm rights of 18- to 20-year-olds” that
16   “continues today,” and thus Washington’s statute did not burden Second
17   Amendment rights. Mitchell, 2020 WL 5106723, at *3-5. Second, the court held
18   that even if the statute implicated any Second Amendment rights, intermediate
19   scrutiny would apply because the core right of home defense was not burdened, and
20   any burden on Second Amendment rights was not severe. Id. at *5. Third, the
21   court determined that the statute passed intermediate scrutiny. Id. at *7. In
22   reaching these conclusions, the court surveyed the federal cases that have addressed
23   similar statutes imposing limitations on the ability of youths aged 18 to 20 to
24   purchase or otherwise receive or carry firearms, as well as scientific and empirical
25   evidence relied upon in those cases and the record before it.
26        A true and correct copy of the opinion accompanies this notice as Attachment
27   A.
28
                                                  2
             Notice of New Authority in Support of Defendants’ Opposition to Plaintiffs’ Motion for
                                                   Preliminary Injunction (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 61
                                  60 Filed 09/02/20
                                           09/01/20 PageID.8158
                                                    PageID.8143 Page 6
                                                                     3 of 15
                                                                          12



 1
     Dated: September 1, 2020                          Respectfully submitted,
 2
                                                       XAVIER BECERRA
 3                                                     Attorney General of California
                                                       MARK BECKINGTON
 4                                                     Supervising Deputy Attorney General
 5
 6                                                     /s/ Jennifer E. Rosenberg_______
                                                       JENNIFER E. ROSENBERG
 7                                                     Deputy Attorney General
                                                       Attorneys for Defendants Xavier
 8                                                     Becerra, in his official capacity as
                                                       Attorney General of the State of
 9                                                     California, and Luis Lopez, in his
                                                       official capacity as Director of the
10                                                     Department of Justice Bureau of
                                                       Firearms
11
     SA2019103398
12   63551870.docx

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   3
              Notice of New Authority in Support of Defendants’ Opposition to Plaintiffs’ Motion for
                                                    Preliminary Injunction (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 61
                                  60 Filed 09/02/20
                                           09/01/20 PageID.8159
                                                    PageID.8144 Page 7
                                                                     4 of 15
                                                                          12




                      ATTACHMENT A
   Case 3:19-cv-01226-L-AHG Document 61
                                     60 Filed 09/02/20
                                              09/01/20 PageID.8160
                                                       PageID.8145 Page 8
                                                                        5 of 15
                                                                             12
DANIEL MITCHELL, et al, Plaintiffs, v. CHARLES ATKINS, et al,..., Slip Copy (2020)


                                                                 on handguns by (1) prohibiting individuals under 21 from
                                                                 purchasing SARs (the “Age Provision”); (2) requiring
                  2020 WL 5106723
                                                                 an enhanced background check—a comprehensive records
    Only the Westlaw citation is currently available.
                                                                 search conducted by local law enforcement—for SAR
    United States District Court, W.D. Washington.
                                                                 purchases (the “Background Check Provision”); and (3)
         DANIEL MITCHELL, et al, Plaintiffs,                     prohibiting in-person sales of SARs to non-Washington
                       v.                                        residents (the “Nonresident Sales Provision”).
         CHARLES ATKINS, et al, Defendants.
              SAFE SCHOOLS SAFE                                  A. The Age Provision
        COMMUNITIES, Intervenor-Defendant.                       First, I-1639's Age Provision extends longstanding federal
                                                                 and state restrictions on the sale and possession of handguns
                 CASE NO. C19-5106-RBL
                                                                 to persons under 21 to SARs. The Gun Control Act of
                           |
                                                                 1968, Pub. L. 90-618, 82 Stat. 1213 (codified as amended
                      08/31/2020
                                                                 at 18 U.S.C. §§ 921 et seq.) (the “GCA”), comprehensively
                                                                 regulates interstate and foreign commerce in firearms,
this st day, Ronald B. Leighton, United States District Judge    imposing strict licensing requirements. The GCA prohibits
                                                                 a federal firearms licensee (“FFL”) from selling a handgun
                                                                 to anyone under the age of 21. Id. § 102, 82 Stat. at 1218
                          ORDER
                                                                 (codified as amended at 18 U.S.C. § 922(b)(1)). Since 1994,
                                                                 Washington State law has prohibited 18- to 20-year-olds from
                   I. INTRODUCTION                               possessing pistols, except in their home or in a variety of other
                                                                 enumerated situations. 1994 Wash. 1st Spec. Sess. Laws, ch.
 *1 THIS MATTER is before the Court on Plaintiffs’
                                                                 7, § 423 (codified as amended at RCW 9.41.240).
Motion for Summary Judgment [Dkt. #76] and Defendants’
and Intervenor-Defendant's Cross-Motion for Summary
                                                                 Under I-1639's Age Provision, the minimum age
Judgment [Dkt. #84]. The parties dispute the constitutionality
                                                                 requirements for purchase of SARs and pistols are identical: a
of I-1639, a Washington initiative regulating the sale and
                                                                 person under 21 “may not purchase a pistol or semiautomatic
possession of semiautomatic assault rifles (“SARs”). The
                                                                 assault rifle.” RCW 9.41.240(1). Likewise, I-1639 limits
Court has reviewed the materials filed for and against said
                                                                 possession of SARs by 18- to 20-year-olds in parallel
Motions, including materials filed by Certain Amici. The
                                                                 circumstances to those long in place for pistols. RCW
Court has conducted oral argument. For the reasons given
                                                                 9.41.240(3). The Age Provision does not preclude 18- to 20-
below, the Court GRANTS the Defendants and Intervenor's
                                                                 year-olds from accessing SARs. Its exceptions permit 18-
Motion for Summary Judgment and DENIES the Plaintiffs’
                                                                 to 20-year-olds to possess SARs in a variety of situations,
Motion for Summary Judgment.
                                                                 including: (1) in their home or business; (2) on real property
                                                                 they control; (3) at competitions or shooting ranges; (4)
                                                                 hunting; (5) anywhere shooting is legal; (6) while on duty in
                         II. FACTS                               the armed forces; or (7) traveling to or from a place they may
                                                                 legally possess such weapons. RCW 9.41.240(2), 9.41.042,
In 2018, the people of Washington passed Initiative Measure      9.41.060. Further, 18- to 20-year-olds may still legally buy
No. 1639 to expand background checks for purchase of guns        shotguns and non-semiautomatic rifles for any and all legal
in this state, to prohibit those under age 21 from purchasing    purposes. See RCW 9.41.010(27); 18 U.S.C. § 922(b)(1).
an SAR, and to prohibit in-person sales of such rifles to
out-of-state purchasers. Plaintiffs ask this Court to override
this initiative and declare the age and out-of-state purchaser   B. The Background Check Provision
limitations unconstitutional.                                     *2 Second, I-1639's Background Check Provision requires
                                                                 local law enforcement agencies to conduct the same enhanced
I-1639 extends three longstanding statutory restrictions on      background checks on prospective purchasers of SARs that
handguns to the weapon often favored by mass shooters:           they long have performed for pistols. RCW 9.41.090(2)(b).
SARs. I-1639 mirrors existing federal and state restrictions


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
   Case 3:19-cv-01226-L-AHG Document 61
                                     60 Filed 09/02/20
                                              09/01/20 PageID.8161
                                                       PageID.8146 Page 9
                                                                        6 of 15
                                                                             12
DANIEL MITCHELL, et al, Plaintiffs, v. CHARLES ATKINS, et al,..., Slip Copy (2020)


Basic background check requirements apply to most firearm         To buy a handgun from an out-of-state FFL, a nonresident
sales. Federal law requires FFLs to conduct background            may arrange for its delivery to an in-state FFL, from whom
checks on potential firearm purchasers. 18 U.S.C. § 922(s).       the buyer may retrieve the gun. 18 U.S.C. § 922(b). This
It also requires the FBI to maintain the National Instant         process is known as “FFL-to-FFL transfer.” To purchase a
Criminal Background Check System (“NICS”), a centralized          rifle or shotgun from an out-of-state FFL, the buyer may do so
catalog of records comprising three separate national             in person—provided that the sale “compl[ies] with the legal
databases. 18 U.S.C. § 922. States’ participation in NICS is      conditions of sale in both such States.” Id. § 922(b)(3).
voluntary, and Defendants argue that the quantity and quality
of records shared with NICS varies widely across states. By        *3 Shortly after the GCA's enactment, Washington legalized
one count, “at least 25% of felony convictions” in the United     the in-person sale of rifles and shotguns to nonresidents.
States “are not available” in NICS.                               1970 Wash. Sess. Laws, ch. 74, § 2 (originally codified at
                                                                  RCW 19.70.020, codified as amended at RCW 9.41.124). In
By default, an FFL will contact the FBI's NICS Section when       I-1639, Washington narrowed the scope of that permission by
performing a potential firearm transaction. 18 U.S.C. § 922(t).   removing SARs from the category of “rifles and shotguns”
States may also designate a law enforcement agency “point         that legally may be purchased in person by nonresidents.
of contact” to initiate the NICS check and to search any other    RCW 9.41.124. The effect of this provision is that SARs are
state and local databases required under state law. See 28        treated the same as handguns: they may not be purchased
C.F.R. §§ 25.1–.2, 25.6(d).                                       by nonresidents in person. But just as for handguns, a
                                                                  nonresident may still purchase an SAR through an FFL-to-
Washington is a “partial” point-of-contact state. Before          FFL transfer.
I-1639, FFLs contacted the FBI for NICS checks on sales
of all firearms except pistols. For pistols, Washington           The Nonresident Sales Provision is a corollary to the
law enforcement agencies conduct “enhanced background             Background Check Provision. Because enhanced background
checks.” In such a check, law enforcement queries not only        checks query an array of state and local databases, it is
the NICS databases to determine a purchaser's eligibility,        difficult if not impossible for law enforcement agencies to
but also various state and local databases, including: (1) the    effectively conduct such checks on nonresidents.
Washington Crime Information Center (which may disclose
state arrest warrants not in the NICS databases); (2) the DOL
Firearms System (which reflects whether the purchaser has         D. Plaintiffs’ Legal Challenge
a concealed pistol license and whether it has been revoked);      Plaintiffs challenge only two provisions of I-1639. First, all
(3) Washington court databases; (4) the Department of             Plaintiffs allege that the Age Provision violates the Second
Corrections database; (5) local records management systems;       Amendment. Dkt. 17 ¶¶ 117–19. Second, Mitchell alleges
and (6) the Washington Health Care Authority's mental             that the Nonresident Sales Provision violates the Dormant
health records. It is undisputed that the enhanced background     Commerce Clause. Id. ¶ 120.
check is more comprehensive than a NICS check alone. This
helps prevent ineligible purchasers from falling through the
cracks. I-1639 now requires local law enforcement to conduct                           III. DISCUSSION
enhanced background checks for SARs as well.
                                                                  A. Standard of Review
                                                                  Summary judgment is appropriate when no genuine issues of
C. The Nonresident Sales Provision                                material fact exist and the moving party is entitled to judgment
Third, federal law has long prohibited in-person handgun          as a matter of law. Fed. R. Civ. P. 56(c). Once the moving
sales to nonresidents of a state. I-1639 mirrors that             party meets its initial burden of demonstrating the absence
requirement for SARs. Under the GCA, it is unlawful for           of a genuine issue of material fact, the opposing party must
anyone to sell a handgun in person to a nonresident. 18           then set forth specific facts showing a genuine issue for trial
U.S.C. § 922(a)(5)(A), (b)(3). All interstate transfers of        in order to defeat the motion. Celotex Corp. v. Catrett, 477
firearms must take place through an FFL, id. § 922(a)(1)–         U.S. 317, 322–24 (1986). If the nonmoving party fails to make
(5), and only FFLs may “engage in the business of...dealing       this showing, “Rule 56(c) mandates the entry of summary
in firearms” (interstate or otherwise), id. § 922(a)(1)(A); see   judgment.” Id. at 322.
United States v. Redus, 469 F.2d 185, 187 (9th Cir. 1972).


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
   Case
   Case3:19-cv-01226-L-AHG
        3:19-cv-01226-L-AHG Document
                            Document61
                                     60 Filed
                                        Filed09/02/20
                                              09/01/20 PageID.8162
                                                       PageID.8147 Page
                                                                   Page10
                                                                        7 of
                                                                           of12
                                                                              15
DANIEL MITCHELL, et al, Plaintiffs, v. CHARLES ATKINS, et al,..., Slip Copy (2020)


                                                                   country's history, 18- to 20-year-olds were considered minors
                                                                   or “infants” without the full legal rights of adulthood.
B. Constitutionality of the Age Provision under the                At common law and at the time of the adoption of the
Second Amendment                                                   Constitution, the age of majority was 21 years. See, e.g.,
In District of Columbia v. Heller, 554 U.S. 570, 573–74            1 William Blackstone, Commentaries *463 (“So that full
(2008), the Supreme Court struck down a city's “total ban”         age in male or female, is twenty one years..., who till that
on the “possession of usable handguns in the home” under           time is an infant, and so styled in law.”); Infant, Black's
the Second Amendment. In the wake of Heller, nearly every          Law Dictionary 847 (9th ed. 2009) (“An infant in the eyes
circuit (including the Ninth) has adopted a two-part test for      of the law is a person under the age of twenty-one years,
Second Amendment claims. See N.Y. State Rifle & Pistol             and at that period...he or she is said to attain majority....”)
Ass'n, Inc. v. Cuomo, 804 F.3d 242, 254 (2d Cir. 2015); see,       (quoting John Indermaur, Principles of the Common Law 195
e.g., Fyock v. Sunnyvale, 779 F.3d 991, 996 (9th. Cir. 2015).      (Edmund H. Bennett ed., 1st Am. ed. 1878)). In fact, before
The court first “asks whether the challenged law burdens           ratification of the 26th Amendment in 1971, states rarely
conduct protected by the Second Amendment.” Fyock, 779             permitted individuals under 21 to vote. See, e.g., Oregon v.
F.3d at 996 (quoting United States v. Chovan, 735 F.3d 1127,       Mitchell, 400 U.S. 112, 130–31 (1970) (lead opinion of Black,
1136 (9th Cir. 2013)). If the law does not burden protected        J.) (upholding provision of Voting Rights Act Amendments
conduct, “the inquiry is complete” and the law “passes             of 1970 lowering voting age to 18 in federal elections
constitutional muster” without further analysis. Teixeira v.       but invalidating provision doing same for state and local
Cty. of Alameda, 873 F.3d 670, 682 (9th Cir. 2017) (en banc)       elections); id. at 213 n.90 (Harlan, J., concurring in part and
(internal quotation marks and citations omitted). If there is      dissenting in part) (noting that at the time only four states set
a burden, the court proceeds to step two, asking “what level       the voting age below 21). It was not until the 1970s that states
of scrutiny should be applied” and evaluating the law in           lowered the age of majority to 18. Nat'l Rifle Ass'n of Am.,
question. Fyock, 779 F.3d at 996.                                  Inc. v. Bureau of Alcohol, Tobacco, Firearms, & Explosives,
                                                                   700 F.3d 185, 201 (5th Cir. 2012) (“NRA”); Larry D. Barnett,
                                                                   The Roots of Law, 15 AM. U.J. GENDER SOC. POL'Y & L.
1. Burden on Constitutionally Protected Conduct
                                                                   613, 681– 86 app. (2007).
Not every firearm regulation burdens protected conduct.
The Supreme Court has set forth a non-“exhaustive” list
                                                                   Against this historical backdrop, it is unsurprising that laws
of “presumptively lawful [firearm] regulatory measures,”
                                                                   prohibiting those under 21 from purchasing firearms are
Heller, 554 U.S. at 627 & n.26, that “are outside the
                                                                   longstanding. In the 19th century, 19 states and the District
ambit of the [Second] [A]mendment,” United States v.
                                                                   of Columbia enacted laws expressly restricting the ability of
Marzzarella, 614 F.3d 85, 91 (3d Cir. 2010). Those exceptions
                                                                   individuals under 21 to purchase or use particular firearms in
include “laws imposing conditions and qualifications on
                                                                   jurisdictions where the age of majority was set at 21. See, e.g.,
the commercial sale of arms” and certain “longstanding
                                                                   NRA, 700 F.3d at 202. By the early twentieth century, three
prohibitions on the possession of firearms.” Heller, 554 U.S.
                                                                   more states had restricted the purchase or use of particular
at 626–27 & n.26. The Supreme Court later “repeat[ed] those
                                                                   firearms by persons under 21. Id. Thus by 1923, over half the
assurances” and reiterated that Heller had invalidated a broad
                                                                   states then in the union had set 21 as the minimum age for
ban on handgun possession in the home while simultaneously
                                                                   purchase or use of particular firearms. Id.
“recogniz[ing] that the right to keep and bear arms is not ‘a
right to keep and carry any weapon whatsoever in any manner
                                                                   This long-held tradition of restricting certain firearm rights of
whatsoever and for whatever purpose.’ ” McDonald v. City of
                                                                   18- to 20-year-olds continues today. Since 1968, federal law
Chicago, 561 U.S. 742, 786 (2010) (quoting Heller, 554 U.S.
                                                                   has prohibited FFLs from selling handguns to persons under
at 626). To determine whether a law is so historically rooted
                                                                   21. 18 U.S.C. § 922(b)(1). Currently, 17 states and the District
as to fall outside the scope of the Second Amendment, courts
                                                                   of Columbia have parallel or more exacting laws prohibiting
assess “a variety of legal and other sources to determine the
                                                                   those under 21 from purchasing or possessing handguns. And
public understanding of [the] legal text in the period after its
                                                                   five states also prohibit the sale of all long guns—not just
enactment or ratification.” Heller, 554 U.S. at 600.
                                                                   SARs—to individuals under 21. Id. Prohibiting SAR sales to
                                                                   18- to 20-year-olds comports with these longstanding laws.
 *4 U.S. law has long recognized that age can be decisive
in determining rights and obligations. For most of our


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
   Case
   Case3:19-cv-01226-L-AHG
        3:19-cv-01226-L-AHG Document
                            Document61
                                     60 Filed
                                        Filed09/02/20
                                              09/01/20 PageID.8163
                                                       PageID.8148 Page
                                                                   Page11
                                                                        8 of
                                                                           of12
                                                                              15
DANIEL MITCHELL, et al, Plaintiffs, v. CHARLES ATKINS, et al,..., Slip Copy (2020)


Based on this historical evidence, several courts have              of Washington's age restrictions to SARs is ultimately
concluded that firearms age restrictions, particularly those        a distinction without a difference. Like handgun age
for people under 21, fall outside the Second Amendment's            restrictions, the Age Provision here is “consistent with a
ambit. In NRA, 700 F.3d at 211, the Fifth Circuit rejected          longstanding tradition of targeting select groups’ ability to
a Second Amendment challenge to the federal prohibition             access and to use arms for the sake of public safety.” NRA,
on the sale of handguns by FFLs to those under 21, 18               700 F.3d at 203. While states may vary in terms of the specific
U.S.C. § 922(b)(1). The Fifth Circuit concluded that the            guns or activities they regulate, restrictions on potentially
federal age restriction was “consistent with a longstanding,        dangerous firearm conduct by those under the age of 21 is
historical tradition, which suggests that the conduct at issue      the common refrain. There is no reason why a restriction
falls outside the Second Amendment's protection.” Id. at            on sale and possession of SARs—powerful weapons that
203. A year later the same court upheld a Texas law                 can be wielded against the public—constitutes a break from
prohibiting persons under 21 from receiving a license to carry      this pattern. The Age Provision does not burden Second
concealed pistols, concluding that the age restriction “likely      Amendment rights. Plaintiffs’ challenge to it thus fails at the
‘falls outside the Second Amendment's protection.’ ” NRA v.         first step of the inquiry.
McCraw, 719 F.3d 338, 347 (5th Cir. 2013) (quoting NRA,
700 F.3d at 203). In both cases, although the Fifth Circuit
was “inclined to uphold the challenged federal laws at step         2. Level of Scrutiny
one of our analytical framework, in an abundance of caution”        Although the Age Provision does not burden constitutional
it “proceed[ed] to step two” and upheld the minimum age             rights, the Court will nonetheless perform the full
restriction under intermediate scrutiny. NRA, 700 F.3d at 204;      constitutional analysis out of an “abundance of caution.” Id.
McCraw, 719 F.3d at 347.                                            at 204. If a law burdens protected conduct, the court next
                                                                    determines whether to apply intermediate or strict scrutiny.
At least three other courts have held that firearms restrictions    The level of scrutiny depends on two factors: “(1) how close
applicable to persons under 21 fall outside the scope of the        the law comes to the core of the Second Amendment right,
Second Amendment. See, e.g., Hirschfeld, 417 F. Supp. 3d            and (2) the severity of the law's burden on the right.” Chovan,
at 755–56 (rejecting challenge to federal prohibition on sale       735 F.3d at 1138 (internal quotation marks omitted). Strict
by FFLs of handguns and ammunition to those under 21                scrutiny applies only to a law that (1) “implicates the core of
because law “reflect[s] ‘longstanding’ prohibitions on the use      the Second Amendment right” (namely, the right to defend
or possession of handguns by those under a given age” that          one's home), and (2) “severely burdens that right.” Pena v.
“have been in place and upheld by courts since the nineteenth       Lindley, 898 F.3d 969, 977 (9th Cir. 2018) (quoting Silvester
century” and thus “do not implicate Second Amendment                v. Harris, 843 F.3d 816, 821 (9th Cir. 2016)).
rights”); Powell v. Tompkins, 926 F. Supp. 2d 367, 387–88
(D. Mass. 2013), aff'd, 783 F.3d 332 (1st Cir. 2015) (state law     Intermediate scrutiny applies if the law either does not
prohibiting those under 21 from receiving concealed carry           implicate the core Second Amendment right or does not place
licenses “comports with the Second Amendment” because               a severe burden on that right. Id. (quoting Fyock, 779 F.3d at
such “[a]ge-based restrictions...are among those lawful,”           998–99). Where a law carves out exceptions to its regulation
“access-limiting conditions” and “impose[ ] no burden on            of the core Second Amendment right, it may alleviate the
the rights of eighteen- to twenty-year-olds to keep and bear        impact so as to render any burden insubstantial. Chovan,
arms”); People v. Mosley, 33 N.E.3d 137, 155 (Ill. 2015)            735 F.3d at 1138. There “has been ‘near unanimity in the
(state convictions for aggravated unlawful use of a weapon by       post-Heller case law that, when considering regulations that
defendant under 21 did not regulate conduct within scope of         fall within the scope of the Second Amendment, intermediate
Second Amendment); see also United States v. Rene E., 583           scrutiny is appropriate.’ ” United States v. Torres, 911 F.3d
F.3d 8, 16 (1st Cir. 2009) (upholding the federal age restriction   1253, 1262 (9th Cir. 2019) (quoting Silvester, 843 F.3d at
on possession of handguns because “the right to keep arms in        823).
the founding period did not extend to juveniles”).
                                                                    Unsurprisingly, intermediate scrutiny is appropriate here.
 *5 These authorities demonstrate that reasonable age               The Age Provision does not implicate the core Second
restrictions on the sale, possession, or use of firearms            Amendment right to defend one's home because it does not
have an established history in this country. The extension          restrict the ability of 18- to 20-year-olds to purchase long
                                                                    guns that are not semiautomatic. The Age Provision also


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
   Case
   Case3:19-cv-01226-L-AHG
        3:19-cv-01226-L-AHG Document
                            Document61
                                     60 Filed
                                        Filed09/02/20
                                              09/01/20 PageID.8164
                                                       PageID.8149 Page
                                                                   Page12
                                                                        9 of
                                                                           of12
                                                                              15
DANIEL MITCHELL, et al, Plaintiffs, v. CHARLES ATKINS, et al,..., Slip Copy (2020)


contains multiple exceptions, allowing 18- to 20-year-olds           whether there is a “reasonable fit between the government's
to possess SARs in several places and situations, including          stated objective and the regulation,” courts consider “the
in their homes for self-defense. See RCW 9.41.240(3)(a),             legislative history of the enactment as well as studies in the
9.41.042(8); Knezovich Rep. at 6 (noting that I-1639 contains        record or cited in pertinent case law.” Id. (quoting Fyock, 779
“broad exceptions under RCW 9.41.240, permitting the                 F.3d at 1000) (internal citations omitted).
possession of the same firearms by 18- to 20-year-olds in a
wide variety of circumstances”). Finally, 18- to 20-year-olds        The objectives of I-1639—promoting public safety and
have historically not been considered “responsible” and thus         preventing violent crime—are indisputably substantial
have not had the same panoply of constitutional or other legal       government interests. See e.g., Pena, 898 F.3d at 981–
rights as adults, such as to vote, serve on juries, consume          82 (noting that “countless cases support” the principle
alcohol, gamble, or own firearms. See, e.g., NRA, 700 F.3d at        that “public safety and crime prevention are substantial
206 (“restricting the presumptive Second Amendment rights            government interests”); NRA, 700 F.3d at 209 (“[C]urbing
of 18-to-20-year-olds does not violate the central concern           violent crime perpetrated by young persons under 21—
of the Second Amendment” which protects “responsible”                by preventing such persons from acquiring handguns from
citizens because “Congress found that persons under 21 tend          FFLs—constitutes an important government objective.”);
to be relatively irresponsible and can be prone to violent           Cuomo, 804 F.3d at 261 (“[S]tates have substantial, indeed
crime”).                                                             compelling, governmental interests in public safety and crime
                                                                     prevention.”) (internal citation omitted).
To the extent the Age Provision does have an impact on the
core home defense right, it is not severe. A severe burden is        The Age Provision reasonably fits with Washington's interest
one that “substantially prevent[s] law-abiding citizens from         in promoting public safety and reducing gun violence.
using firearms to defend themselves in the home.” Jackson,           Scientific research, crime data, and legislative findings all
746 F.3d at 964. As already discussed, the Age Provision             support “the commonsense notion that 18- to 20-year-olds
leaves 18- to 20-year-olds with ample alternative to defend          tend to be more impulsive” and likelier to resort to violent
their home. See Pena, 898 F.3d at 978 (“[B]eing unable to            crime than older adults. NRA, 700 F.3d at 210 n.21. Indeed,
purchase a subset of semiautomatic weapons, without more,            the prevalence of 18- to 20-year-olds as mass shooters is
does not significantly burden the right to self-defense in the       sufficient justification itself. Age-based access to SARs is
home.”). I-1639's limited scope and exceptions ensure that its       “reasonably suited to achieve” the state's interests. Silvester,
impact on home defense is minimal. Intermediate scrutiny is          843 F.3d at 827.
therefore appropriate.
                                                                     Research shows that 18- to 20-year-olds are developmentally
                                                                     immature compared with older adults, increasing their risk
3. Intermediate Scrutiny                                             to the community. Canvassing the leading research in
 *6 A law meets intermediate scrutiny if (1) the state's             neuroscience and developmental psychology, Defendants’
objective is significant, substantial, or important; and (2) there   two unrebutted scientific experts have found clear
is a reasonable fit between the challenged regulation and            “consensus” that various regions of the human brain that
the objective. Jackson, 746 F.3d at 965. The regulation must         govern impulsivity and sensation-seeking do not fully mature
“promote[ ] a ‘substantial government interest that would be         until the twenties. Courts have reached the same conclusion.
achieved less effectively absent the regulation,’ ” but need not     See e.g., Horsley, 808 F.3d at 1133 (“The evidence now is
be the “least restrictive means” of achieving the government's       strong that the brain does not cease to mature until the early
interest. Fyock, 779 F.3d at 1000 (quoting Colacurcio v. City        20s in those relevant parts that govern impulsivity, judgment,
of Kent, 163 F.3d 545, 553 (9th Cir. 1998) (internal quotation       planning for the future, foresight of consequences, and other
marks omitted)).                                                     characteristics that make people morally culpable.”) (quoting
                                                                     scientific expert declaration); Graham v. Florida, 560 U.S.
Courts considering a state's interest “do not impose an              48, 68 (2010) (“[D]evelopments in psychology and brain
‘unnecessarily rigid burden of proof,’ ” and the state is            science continue to show fundamental differences between
allowed to “rely on any material ‘reasonably believed to be          juvenile and adult minds. For example, parts of the brain
relevant’ to substantiate its interests in gun safety and crime      involved in behavior control continue to mature through
prevention.” Pena, 898 F.3d at 979 (quoting Mahoney v.               late adolescence.”). These well-established neuroscientific
Sessions, 871 F.3d 873, 881 (9th Cir. 2017)). When analyzing


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               5
   Case 3:19-cv-01226-L-AHG Document 61
                                     60 Filed 09/02/20
                                              09/01/20 PageID.8165
                                                       PageID.8150 Page 13
                                                                        10 of 15
                                                                              12
DANIEL MITCHELL, et al, Plaintiffs, v. CHARLES ATKINS, et al,..., Slip Copy (2020)


findings logically support the decision of Washington voters      In sum, 18- to 20-year-olds are developmentally immature,
to limit sales of SARs, a firearm with the potential to inflict   commit a disproportionate share of violent crimes, and have
significant harm, to those 21 and older.                          been successful subjects of public health and safety regulation
                                                                  in the past. This, combined with the dangers posed by SARs,
 *7 Given this higher degree of impulsiveness and emotional       makes it reasonable for Washingtonians to anticipate that
immaturity, it is unsurprising that 18- to 20-year-olds           minimum age requirements for purchase and possession of
also commit a disproportionate share of crimes, including         SARs would also yield public health benefits. The Age
violent crimes. Though this group comprises only 4.4% of          Provision passes intermediate scrutiny.
the population, it accounts for approximately one-quarter
of firearm homicides committed where an offender was
identified. See, e.g., 145 Cong. Rec. 18119 (1999) (“Studies      C. Constitutionality of the Nonresident Sales Provision
show that one in four gun murders are committed by people         under the Dormant Commerce Clause
aged 18 to 20.”) (statement of Rep. Grace Napolitano). In         The Commerce Clause provides that Congress shall have
addition, 18- to 20-year-olds account for 8/7% of all violent     the power “[t]o regulate Commerce with foreign Nations,
crime arrests, including: 15.5% of murder and non-negligent       and among several states, and with the Indian Tribes.”
manslaughter, 17.1% of robbery, 11.1% of rape, and 11.5%          U.S. Const. Art. 1, § 8, cl. 3. In addition to this express
of weapons offense arrests. Simpson Decl., Dkt. # 94, Ex.         grant of power to Congress, the Commerce Clause has an
L, at tbl. 38. Overall, older adolescents aged 18, 19, and 20     implicit negative aspect—known as the Dormant Commerce
accounted for the first, second, and third highest percentages    Clause—that “prohibits state laws that unduly restrict
of arrests, respectively, for any age up to age 24. Id. Arrest    interstate commerce.” Tenn. Wine & Spirit Retailers Ass'n
rates for murder, robbery, and other violent crimes peak          v. Thomas, 139 S. Ct. 2449, 2459 (2019). The Dormant
around ages 17 to 20, and arrest rates for weapons crimes         Commerce Clause serves as a bulwark against state programs
are nearly 50% higher among 18- to 20-year-olds than among        of “economic protectionism—that is, regulatory measures
younger adolescents. S. Johnson Decl., Dkt. # 88, Ex. A, at 10.   designed to benefit in-state economic interests by burdening
                                                                  out-of-state competitors.” Int'l Franchise Ass'n, Inc. v. City of
Laws raising the minimum legal age to engage in certain           Seattle, 803 F.3d 389, 399 (9th Cir. 2015) (internal citations
behaviors to 21 have effectively addressed other public health    and quotations omitted).
and safety concerns. For example, raising the minimum age
to drink alcohol to 21 reduced alcohol-related traffic crashes.   To determine whether a law violates the Dormant Commerce
William DeJong et al., Case Closed:                               Clause, courts “first ask whether it discriminates on its
                                                                  face against interstate commerce.” United Haulers Ass'n v.
                                                                  Oneida-Herkimer Solid Waste Mgmt. Auth., 550 U.S. 330,
                                                                  338–39 (2007). If so, the law is invalid unless the state “has no
      Research Evidence on the Positive Public Health             other means to advance a legitimate local purpose.” Id. (citing
       Impact of the Age 21 Minimum Legal Drinking                Maine v. Taylor, 477 U.S. 131, 138 (1986)). If the law is non-
                                                                  discriminatory, however, it violates the Dormant Commerce
Age in the United States, 75 J. STUD. ON ALCOHOL
                                                                  Clause only if the burden on interstate commerce is “clearly
& DRUGS 108, 113 (2014). Raising the age to purchase
                                                                  excessive in relation to the putative local benefits.” Sullivan v.
tobacco to 21 is expected by the Institute of Medicine to
                                                                  Oracle Corp., 662 F.3d 1265, 1271 (9th Cir. 2011) (quotation
“eventually...result in 249,000 fewer premature deaths...for
                                                                  marks omitted) (quoting Pike v. Bruce Church, Inc., 397 U.S.
people born between 2000 and 2019. It also would result
                                                                  137, 142 (1970)). This Pike balancing test requires “sensitive
in about 286,000 fewer pre-term births and 438,000 fewer
                                                                  consideration of the weight and nature of the state regulatory
babies born with low birth weights” by reducing smoking
                                                                  concern in light of the extent of the burden imposed on the
among older adolescents. Tripp Mickle, Study Supports
                                                                  course of interstate commerce.” Raymond Motor Transp., Inc.
Raising Tobacco-Purchase Age to 21, Wall St. J., Mar. 12,
                                                                  v. Rice, 434 U.S. 429, 441 (1978). That there “be a substantial
2015; Public Health Implications of Raising the Minimum
                                                                  burden on interstate commerce” is a “critical requirement”
Age of Legal Access to Tobacco Products, Inst. of Medicine
                                                                  of a Dormant Commerce Clause violation. Nat'l Ass'n of
of the Nat'l Academies (Richard J. Bonnie, et al., eds. 2015).
                                                                  Optometrists & Opticians v. Harris, 682 F.3d 1144, 1148 (9th
Washington recently enacted exactly such a measure. See
                                                                  Cir. 2012) (citing S.-Cent. Timber Dev., Inc. v. Wunnicke, 467
RCW 26.28.080.
                                                                  U.S. 82, 87 (1984)).


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
   Case 3:19-cv-01226-L-AHG Document 61
                                     60 Filed 09/02/20
                                              09/01/20 PageID.8166
                                                       PageID.8151 Page 14
                                                                        11 of 15
                                                                              12
DANIEL MITCHELL, et al, Plaintiffs, v. CHARLES ATKINS, et al,..., Slip Copy (2020)


                                                                   economic interests—the very opposite of economic
                                                                   protectionism. Conversely, the likely economic beneficiaries
1. Discrimination against Interstate Commerce                      of the Nonresident Sales Provision are out-of-state gun
 *8 The threshold question under the Dormant Commerce              dealers who would, if anything, see a corresponding increase
Clause is whether the law is discriminatory. The term              in sales at the expense of Washington gun dealers. See Gen.
“discrimination” has a specific meaning in the Dormant             Motors Corp. v. Tracy, 519 U.S. 278, 298–99 (1997) (“[A]ny
Commerce Clause context: “economic protectionism, or               notion of discrimination assumes comparison of substantially
discrimination, ‘simply means differential treatment of in-        similar entities.”) (footnote omitted). Thus, the central
state and out-of-state economic interests that benefits the        concern of the Dormant Commerce Clause is not triggered
former and burdens the latter.’ ” Rocky Mtn. Farmers Union v.      and the Nonresident Sales Provision is nondiscriminatory.
Corey, 730 F.3d 1070, 1087 (9th Cir. 2013) (quoting Or. Waste      See, e.g., Town of Southold v. Town of E. Hampton, 477 F.3d
Sys., Inc. v. Dep't of Envtl. Quality, 511 U.S. 93, 99 (1994)).    38, 49 (2d Cir. 2007) (law nondiscriminatory where “it does
                                                                   not confer a competitive advantage upon local business vis-
Mere differential treatment of in-state and out-of-state           a-vis out-of-state competitors” and “even local businesses
interests is insufficient to establish discrimination. Rather,     operating within the Town itself challenge [its] validity”);
there must be some economic benefit to in-state interests or       Cohen v. R.I. Tpk. & Bridge Auth., 775 F. Supp. 2d 439, 447
some economic burden on out-of-state interests. See, e.g.,         (D.R.I. 2011) (“[W]hen a law does not implicate the kind
City of Phila. v. New Jersey, 437 U.S. 617, 624 (1978)             of ‘local economic protectionism’ that the Commerce Clause
(“The crucial inquiry...[is] whether [the law] is basically a      aims to eradicate, the rationale for equating differentiation
protectionist measure, or whether it can fairly be viewed          and discrimination disappears....Plaintiff has failed to identify
as a law directed to legitimate local concerns, with effects       a specific in-state commercial interest that is favored by the
upon interstate commerce that are only incidental.”). This         [law] at the expense of particular out-of-state competitors, so
makes sense, as “[t]he central rationale for the rule against      it cannot demonstrate that the discount discriminates against
discrimination is to prohibit state or municipal laws whose        interstate commerce.”).
object is local economic protectionism, laws that would excite
those jealousies and retaliatory measures the Constitution
was designed to prevent.” C & A Carbone, Inc. v. Town of           2. The Pike Balancing Test
Clarkstown, 511 U.S. 383, 390 (1994) (emphasis added).              *9 Without discrimination, a law need only meet the lenient
                                                                   Pike balancing test, under which courts “will uphold the
The Nonresident Sales Provision does not trigger this              law ‘unless the burden imposed on [interstate] commerce is
protectionism concern because it neither benefits in-              clearly excessive in relation to the putative local benefits.’
state economic interests nor burdens out-of-state economic         ” Corey, 730 F.3d at 1087–88 (quoting Pike, 397 U.S. at
interests. Plaintiff Mitchell—the only Plaintiff who now           142). Mitchell “bears the burden of proof in establishing the
asserts a Commerce Clause claim, Dkt. # 76 at 16—bears             excessive burden in relation to the local benefits.” Nat'l Ass'n
the burden of establishing that the provision discriminates.       of Optometrists & Opticians LensCrafters, Inc. v. Brown, 567
Int'l Franchise Ass'n, 803 F.3d at 400. (Plaintiff Ball had        F.3d 521, 528 (9th Cir. 2009). Courts will not look beyond a
originally alleged a Dormant Commerce Clause claim too,            law's putative benefits absent proof of an excessive burden.
but Plaintiffs’ abandoned her claim after Ball revealed in         Harris, 682 F.3d at 1155.
discovery that, after I-1639 went into effect, her firearm sales
revenue increased.) But Mitchell fails to adduce facts creating    I-1639's benefits, however, are substantial. Thus, even if
a genuine dispute on this threshold issue. Mitchell alleges that   Mitchell had shown that the law substantially burdens
the provision has diminished his sales of SARs to potential        interstate commerce, it would still pass constitutional muster
out-of-state purchasers. But Mitchell concedes that no actual      because it advances a bona fide state interest in public
evidence supports his bare allegation of diminished sales          safety that far outweighs any perceived burden on interstate
because he did not consult any financial records or sales data     commerce. I-1639 was adopted to “increase public safety
in arriving at his “ballpark” estimate.                            and reduce gun violence,” an unquestionably legitimate
                                                                   government interest. To advance this interest, the people
Even if Mitchell's allegations were true, they would not           of Washington extended an existing safeguard on handgun
establish discrimination under the Dormant Commerce                sales to SAR sales: the requirement to undergo an enhanced
Clause because they connote a burden to Washington                 background check, in which law enforcement searches


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
   Case 3:19-cv-01226-L-AHG Document 61
                                     60 Filed 09/02/20
                                              09/01/20 PageID.8167
                                                       PageID.8152 Page 15
                                                                        12 of 15
                                                                              12
DANIEL MITCHELL, et al, Plaintiffs, v. CHARLES ATKINS, et al,..., Slip Copy (2020)


                                                                       For the reasons stated above, the Plaintiffs’ Motion for
additional state and local databases to ensure that the buyer is
                                                                       Summary Judgment [Dkt. #76] is DENIED, and the
not prohibited by law from buying the firearm.
                                                                       Defendants’ and Intervenor's Cross Motion for Summary
                                                                       Judgment [Dkt. #84] is GRANTED. The Court's earlier
It is undisputed that enhanced background checks are more
                                                                       Minute Entry DENIED Defendants’ Motion to Exclude
comprehensive than an NICS check alone. As the Fifth
                                                                       Expert Testimony of Sheriff Ozzie Krezovich [Dkt. #77]. The
Circuit has noted, “The states voluntarily provide records
                                                                       Plaintiffs’ Complaint is DISMISSED WITH PREJUDICE.
for use in the databases accessed by NICS,” and, “for
                                                                       Each side shall bear their own costs of this litigation.
various reasons, some records are not timely provided,
or are not provided at all.” Mance, 896 F.3d at 707.
                                                                       IT IS SO ORDERED.
This enhanced background check cannot be conducted on
nonresidents because Washington State cannot request—
much less require—out-of-state law enforcement agencies to             Dated this 31 st day of August, 2020.
assist with running Washington's background checks. Thus,
the Nonresident Sales Provision is necessary to ensure an
enhanced background check is conducted before an SAR                                                  A
is sold in Washington. This local benefit far outweighs
any alleged burden. The Nonresident Sales Provision is                 Ronald B. Leighton United States District Judge
constitutional under Pike balancing.
                                                                       All Citations

                                                                       Slip Copy, 2020 WL 5106723
                     IV. CONCLUSION


End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
